Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 1 of 17 PageID 157




                    IN THE U.S DISTRICT COURT, MIDDLE DISTRICT OF
                               FLORIDA, ORLANDO DIVISION




 VAIBHAV PHUKELA,

                        PLAINTIFF,
        v.                                                    Case No.6:21-cv-919

 A ONE AUTO SALES, LLC, DESMOND
 JOSEPH, MEETA JOSEPH AND
 MEETA JOSEPH, LLC,

                        DEFENDANTS.




                 ANSWER AND AFFIMATIVE DEFENSES OF
    THIRD PARTY DEFENDANT MRV INVESTMENTS OF CANADA, LLC (“MRV”)

        COMES NOW MRV INVESTMENTS, through undersigned counsel and pursuant to the

 Federal Rules of Civil Procedure, and files this Answer and Affirmative Defenses to the Third

 Party Complaint of Defendants, A One Auto Sales, LLC (“A One”), Desmond Joseph (“Joseph”),

 Meeta Joseph and Meeta Joseph, LLC (“MJLLC”). Defendants commingle numerous separate

 factual allegations and claims regarding separate parties over many years and completely unrelated

 transactions in their Counterclaim and Third-Party Complaint. Most of the Defendants’ allegations

 have no relevancy to MRV or the purported claims asserted against MRV and MRV lacks

 information sufficient to admit or deny them as a separate legal entity.

        The Court lacks subject matter jurisdiction over this action requiring its remand to state

 court. The only basis for jurisdiction asserted in this matter is Defendants’ Third Party claim

 and Counterclaim in Count 12 under the Fair Labor Standards Act which cannot support a
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 2 of 17 PageID 158




 basis for jurisdiction. Federal question counterclaims of a Defendant should not support original

 federal question jurisdiction in a removed non-diversity case. Pursuant to 28 U.S.C. Section

 1447(c), if at any time before final judgment it appears that the district court lacks subject matter

 jurisdiction, the case shall be remanded.

                                              ANSWER

        1.        Admitted.

        2.        Admitted.

        3.        Admitted

        4.        Admitted.

        5.        Admitted.

        6.        Admitted.

        7.        Admitted.

        8.        Admitted.

        9.        Denied. This entity has been dissolved since 2018.

        10.       Admitted.

        11.       Denied. Federal counterclaims and defenses are inadequate to confer federal

 Jurisdiction. The well-pleaded complaint rule does not allow a counterclaim to serve as the basis

 for a district court’s “arising under” jurisdiction. Where, as here, the only basis for removal is the

 assertion of a federal counterclaim, the Court lacks subject matter jurisdiction.

        12.       Denied.

        13.       Denied.

        14.       These allegations are not directed to MRV. MRV lacks sufficient knowledge to

 answer or deny these allegations.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 3 of 17 PageID 159




        15.     These allegations are not directed to MRV. MRV lacks sufficient knowledge to

 answer or deny these allegations.

        16.      MRV lacks sufficient knowledge to answer or deny these allegations.

        17.      Plaintiff formed MRV Investments. These allegations are not directed to MRV.

 MRV lacks sufficient knowledge to answer or deny these allegations.

        18. These allegations are not directed to MRV. MRV lacks sufficient knowledge to

 answer or deny these allegations.

        19. These allegations are not directed to MRV. MRV lacks sufficient knowledge to

 answer or deny these allegations.

    20. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    21. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    22. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    23. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    24. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    25. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    26. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 4 of 17 PageID 160




    27.    These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    28. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer or

 deny these allegations.

    29. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    30. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    31. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    32. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    33. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    34. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    35. Denied.

    36. Admitted only that an agreement exists and that such agreement including its

 mandatory and binding arbitration provision speak for themselves.

    37. Joseph breached the agreement from its inception in multiple material ways and

 was not entitled to the payments he alleges. Otherwise denied.

    38. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 5 of 17 PageID 161




    39. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    40. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    41. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    42. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    43. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    44. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    45. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    46. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    47. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    48. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    49. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    50. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 6 of 17 PageID 162




 or deny these allegations.

    51. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    52. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    53. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    54. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    55. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    56. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    57. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    58. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    59. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    60. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    61. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 7 of 17 PageID 163




    62. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    63. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    64. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    65. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    66. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    67. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    68. Denied.

    69. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    70. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    71. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    72. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    73. Admitted Defendant attempts to assert such cause of action. Otherwise denied.

    74. MRV’S responses to the allegations of paragraphs 1 through 72 are hereby
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 8 of 17 PageID 164




 incorporated by reference.

    75. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    76. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    77. Denied as to MRV. MRV denies each of the Defendants’ wherefore clauses in the

 claims alleged against MRV.

    78. Admitted that Defendants attempt to assert such cause of action. Otherwise

 denied.

    79. MRV’s responses to the allegations of paragraphs 1 through 72 are hereby

 incorporated by reference.

    80. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    81. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    82. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    83. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    84. Admitted Defendants attempt to assert such cause of action. Otherwise denied.

    85. MRV’s responses to the allegations of paragraphs 1 through 72 are hereby

 incorporated by reference.

    86. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 9 of 17 PageID 165




 or deny these allegations.

    87. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    88. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    89. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    90. These allegations are not directed to MRV. MRV lacks sufficient knowledge to answer

 or deny these allegations.

    91. Admitted Defendants attempt to assert such cause of action. Otherwise denied.

    92. MRV’s responses to the allegations of paragraphs 1 through 72 are hereby

 incorporated by reference.

    93. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    94. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    95. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    96. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    97. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks

 sufficient knowledge to answer or deny these allegations.

    98. Denied as to MRV. The remaining allegations are not directed to MRV. MRV lacks
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 10 of 17 PageID 166




 sufficient knowledge to answer or deny these allegations.

    99. MRV’s responses each of the prior allegations of the Counterclaim are hereby

 incorporated by reference.

    100.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    101.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    102.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    103.        Admitted Defendants attempt to assert such claims. Otherwise denied.

    104.        MRV’s responses to the allegations of paragraphs 1 through 72 are hereby

 incorporated by reference.

    105.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    106.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    107.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    108.        Denied as to MRV. The remaining allegations are not directed to MRV. MRV

 lacks sufficient knowledge to answer or deny these allegations.

    109.        The allegations of paragraphs 109-133 of the Counterclaim and Third Party
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 11 of 17 PageID 167




 Complaint are not directed to MRV. MRV lacks sufficient knowledge to answer or deny these

 allegations. This response is incorporated by reference into each of such paragraphs identified

 below.

    110.

    111.

    112.

    113.

    114.

    115.

    116.

    117.

    118.

    119.

    120.

    121.

    122.

    123.

    124.

    125.

    126.

    127.

    128.

    129.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 12 of 17 PageID 168




    130.

    131.

    132.

    133.

    134.        Admitted Defendants attempt to assert such cause of action. Otherwise denied.

    135.        MRV’s responses to the allegations of paragraphs 1 through 72 are hereby

 incorporated by reference.

    136.        Admitted only the Agreement speaks for itself.

    137.        Admitted only the Agreement speaks for itself.

    138.        Admitted only the Agreement speaks for itself.

    139.        Admitted only the Agreement speaks for itself.

    140.        Denied.

    141.        Denied.

    142.        Denied.

    143.        Admitted Defendant attempts to assert such cause of action. Otherwise denied.

    144.        MRV’s responses to the allegations of paragraphs 1 through 72 are hereby

 incorporated by reference.

    145.        Denied.

    146.        Denied.

    147.        Denied.

    148.        Denied.

    149.        Denied.

    150.        Denied.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 13 of 17 PageID 169




    151.        Denied.

    152.        Denied.



                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

                 Any relief afforded the Defendants through shall be set-off by the

 relief awarded MRV including costs and attorney’s fees.

                              SECOND AFFIRMATIVE DEFENSE

        Defendants’ claims are barred or subject to dismissal, in whole or in part, for failure to

 state a plausible claim upon which relied may granted as they do not state plausible claims for

 relief and because Defendants combine all of Counterclaim-Plaintiffs’ claims together and assert

 such claims against the Plaintiff and the separate third-party Defendants generally without

 specifying which facts support the claims for a particular Counter-plaintiff as to the Plaintiff.

 Such claims assert multiple claims against multiple parties involving distinct alleged and

 unrelated transactions without specifying which of the parties are responsible for which acts or

 omissions, or what claims are brought against a particular party. Most of these claims and

 allegations should be stricken. In light of the conclusory language and over-use of

 incorporations by reference, mere reference to “all the Phukela Parties”, “all the Joseph Parties”

 and that “the transactions between the parties are extensive and complicated” does not give fair

 notice what |claim and allegations are against which party and the grounds upon which they rest.

 This applies to each of the claims all of which should be bifurcated.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 14 of 17 PageID 170




                               TIHRD AFFIRMATIVE DEFENSE

        The claims are barred or subject to dismissal, in whole or in part, for improper

 incorporation by reference. Each of the Counts incorporate all or most of the preceding material

 by reference. Such repeated incorporations by reference fill each count with factual allegations

 that could not possibly be material to that specific count in violation of Rule 10(b)’s requirement

 to plead separate claims in separate counts. This makes a failure-to-state-a claim analysis a

 matter of guesswork rather than a reasoned decision.

                              FOURTH AFFIRMATIVE DEFENSE

        Defendants’ equitable accounting claims are barred or should be dismissed because they

 have failed to sufficiently allege a fiduciary relationship and because their general allegations

 that the transactions at issue are complex are insufficient, and because their legal remedy is

 adequate. To establish a fiduciary relationship, a party must allege some degree of dependency

 on one side and some degree of undertaking on the other side to advise, counsel, and protect the

 weaker party. Defendants failed to so plead. A party seeking an accounting based on the

 complexity of the transaction must show that the transactions are so complicated that a jury

 would not be able to ascertain damages and a remedy at law is inadequate, which the Defendants

 also failed to allege. Defendants assert claims by all the “Joseph Parties” against all the “Phukela

 Parties” for an equitable accounting yet fail to delineate any specific basis to support such a

 claim by any particular “Joseph Party” against any particular “Phukela Party”.

                               FIFTH AFFIRMATIVE DEFENSE

        The Defendants’ implied contract claims are barred or should be dismissed because an

 alleged oral or written agreement exists governing the relationship of the parties and because

 such claims involve multiple parties in relation to unrelated transactions together in on purported
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 15 of 17 PageID 171




 implied in contract claim.

                               SIXTH AFFIRMATIVE DEFENSE

        Defendants’ alter ego doctrine and piercing the corporate veil claims are barred and/or

 subject to dismissal or being stricken, in addition to the grounds previously asserted, because they

 are irrelevant and can only be presented if the corporation itself is found liable and the judgment

 against the corporation is unsatisfied. Defendants also fail to sufficiently allege and cannot

 prove a lack of separateness between the corporation and its shareholder; improper conduct in

 the use of the corporation by the shareholder; and that the improper conduct was the proximate

 cause of the alleged loss. Defendants have not alleged and cannot show that the corporation’s

 independent existence, was in fact non-existent.

                              SEVENTH AFFIRMATIVE DEFENSE

        Any and all claims relating to Plaintiff and MRV Investments of Canada, LLC are subject

 to binding arbitration and should be stayed or dismissed.

                              EIGHTH AFFIRMATIVE DEFENSE

        Defendants’ claims are barred in whole or in part by the equitable defense of unclean

 hands that bars relief for their own inequitable behavior, fraud, or deceit as shown, among other

 ways, by the many false statements in the Third Party Complaint.

                               NINTH AFFIRMATIVE DEFENSE

        Defendants’ claims are barred in whole or in part under the first breach doctrine.

                               TENTH AFFIRMATIVE DEFENSE

        Defendants’ equitable and implied in fact or law claims are barred in whole or in part by

 the alleged existence of oral and written contracts that govern the parties and subject matter.
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 16 of 17 PageID 172




                             ELEVENTH AFFIRMATIVE DEFENSE

        The tortious interference claims are barred in whole or in part by the protection privilege.

                             TWELFTH AFFIRMATIVE DEFENSE

        The Defendants’ claim for declaratory judgment, like many of their claims, falls far short

 of stating a claim upon which relief may be granted. Defendants fail to assert many of the

 required and necessary elements of this cause of action including the present, ascertained or

 ascertainable state of facts or present controversy as to a state of facts; the antagonistic and

 adverse interest(s) are all before the court by proper process and the relief sought is not merely

 giving of legal advice. Defendants’ allegations are vague, conclusory and fail to meet the

 pleading requirements of the Federal Rules of Civil Procedure.

                           THIRTEENTH AFFIRMATIVE DEFENSE

        The claims under the Fair Labor Standards Act are barred by the applicable statute of

 limitations. These claims also fail because they do not allege how the Defendants are covered

 employers under FLSA minimum wage and overtime compensation requirements or that they are

 even an enterprise engaged in commerce or in the production of goods for commerce. Joseph

 also failed to allege that he was a covered non-exempt employee under the FLSA. Joseph failed

 to state a claim for a violation of the FLSA because he did not allege facts that, if proved,

 would establish individual or enterprise coverage under the FLSA. Joseph makes no

 allegations regarding coverage or commerce. Joseph makes no specific allegations and provides

 no factual context regarding the hours he allegedly worked without adequate compensation. In

 fact, he worked no hours and his FLSA claim and breach of contract claims are frivolous.

 Joseph fails to establish a plausible claim by not estimating the length of his average

 workweek during the applicable period and the average rate at which he was paid, the
Case 6:21-cv-00919-WWB-EJK Document 19 Filed 07/15/21 Page 17 of 17 PageID 173




 amount of overtime wages he believes he is owed, or any other facts that will permit the

 court to find plausibility.

                               FORTEENTH AFFIRMATIVE DEFENSE

         The Court lacks subject matter jurisdiction. Plaintiff’s Amended Complaint does not

 contain any federal question basis for jurisdiction, there is no diversity jurisdiction and

 Defendants’ Counterclaim and Third-Party Claims cannot support federal jurisdiction in this case.

 Federal counterclaims and defenses are inadequate to confer federal jurisdiction. The well-

 pleaded complaint rule does not allow a counterclaim to serve as the basis for a district court’s

 “arising under” jurisdiction. Where, as here, the only basis for removal is the assertion of a

 federal counterclaim, the Court lacks subject matter jurisdiction.

                               FIFTEENTH AFFIRMATIVE DEFENSE

         The claims are barred in whole or in part by the Defendants’ failure to mitigate damages.

                               SIXTEENTH AFFIRMATIVE DEFENSE

         The contract claims, express and implied, fail for lack of consideration and/or damages.


                                          DATED this 15th day of July 2021
                                          Vincent B. Lynch, Esq.
                                          FL BAR# 0917801
                                          vincent@elpglobal.com
                                          Carlos J. Bonilla M
                                          FL BAR#0588717
                                          carlos@elpglobal.com
                                          ELP Global, PLLC
                                          7901 Kingspointe Parkway, Suite 8
                                          Orlando, Florida 32819
                                          Attorney for Plaintiff

                                          By:     /s/ Vincent B. Lynch
                                                  Vincent B. Lynch
